Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 05/26/2022 are accepted. Claim 1 is amended; claims 2 and 28-32 are cancelled; and claims 33-37 are new.
Election/Restrictions
2)	Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/12/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/12/2021 is partially withdrawn.  Claims 6-8, directed to Species C (Figs. 6A-6D) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 13-27, directed to Species D-G (Figs. 7A-10C) withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 13-27 directed to species non-elected without traverse.  Accordingly, claims 13-27 have been cancelled.
Response to Arguments
3)	Applicant’s arguments, see section titled “Specification”, filed 05/26/2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections – 35 U.S.C. § 102 and § 103”, filed 05/26/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1, 4-5, and 9-10 as being anticipated by WO2018170349 to Isaacson et al.; and the 35 U.S.C. 103 rejection of claims 11-12 as being unpatentable over Isaacson et al. in view of WO2015168655 to Blanchard et al. have been withdrawn.
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 13-27 are cancelled
Allowable Subject Matter
5)	Claims 1, 3-12, and 33-37 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 33, the closest prior art of record is Isaacson et al. (WO2018170349), hereinafter Isaacson. While Isaacson teaches a catheter placement device (as shown in Fig. 1), comprising:
	a housing (Fig. 1; 12); 
	a needle (Fig. 1; 18) extending from a distal end (Fig. 1; 22) of the housing;
	a catheter assembly disposed coaxially over the needle, including a catheter (Fig. 1; 14) supported by a catheter hub (Fig. 3; 16), and a safety assembly (Fig. 3; 46) including a first indexing finger (Fig. 3; elongated portion of 47 which comes into contact with 76); and
an actuator assembly (Fig. 3; 20) configured to transition longitudinally between a first position (as shown in Fig. 3) and a second position (as shown in Fig. 4), the actuator assembly comprising:
		an actuator button (Fig. 3; 68) extending through an elongate opening (Fig. 3; 32) in the housing; and
		an actuator body (Fig. 3; 66) including a plurality of actuator abutments (Fig. 3; 76), wherein the first indexing finger engages a first actuator abutment of the plurality of actuator abutments (as shown in Fig. 3) and the actuator assembly distally advances the catheter assembly in a stepwise manner as the actuator assembly moves between the first position and the second position [Paragraph 0049];
Isaacson fails to teach wherein the first indexing finger is integrally molded with the safety assembly to form a single structure, while first indexing finger configured to flexibly deform as the actuator body moves from the second position to the first position (as required by claim 1), or wherein the first indexing finger is supported by a collar and is formed as a separate structure from the safety assembly, the collar being coupled to the safety assembly, and the first indexing finger configured to flexibly deform as the actuator body moves from the second position to the first position (as required by claim 33).
The structure of the first indexing finger imparts a novel and non-obvious function of the claimed invention; namely, moving the catheter assembly forward in a stepwise manner, and ensuring the assembly does not slide backwards - as noted by Applicant in [Paragraphs 0052-0054] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783